IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40323
                         Summary Calendar



ROBERT W. HURT,

                                         Plaintiff-Appellant,

versus

SPECIAL INSURANCE SERVICES, INC.,

                                         Defendant-Appellee.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                       USDC No. C-00-CV-372
                       --------------------
                         January 10, 2002
Before DeMOSS, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Robert W. Hurt appeals the district court’s summary-judgment

dismissal of his lawsuit seeking disability and medical benefits

under an occupational-accident insurance policy his employer,

Winter Maintenance & Landscaping, Inc. (“Winter Maintenance”),

held with Special Insurance Services, Inc. (“SIS”).    Although he

does not specifically challenge the district court’s reasons for

granting summary judgment dismissing his claims, he does so

indirectly by renewing his claim that SIS wrongfully denied him

benefits.   The claims were properly dismissed for the reasons


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40323
                                -2-

explained by the district court, and its judgment is AFFIRMED.

See Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994)(en banc); Newell v. Oxford Mgmt., Inc., 912 F.2d 793, 795

(5th Cir. 1990).

     Hurt argues that the district court’s dismissal was

premature because he has new evidence in support of his claims.

He refers to this new evidence in his brief, and he has filed a

motion to supplement the record with new evidence.   The argument

will not be considered, and the motion to supplement is DENIED

because this court will not review evidence not first submitted

to the district court.   Theriot v. Parish of Jefferson, 185 F.3d

477, 491 n.26 (5th Cir. 1999), cert. denied, 529 U.S. 1129

(2000).

     Hurt also argues that the district court erred in failing to

grant him a continuance prior to dismissing his claims.    He

contends that he was unable to prepare adequately to respond to

SIS’s summary-judgment motion due to his medical condition.     The

argument fails because Hurt never requested that the district

court grant him a continuance to respond to SIS’s motion based on

his medical condition.

     The majority of Hurt’s appellate brief is devoted to the

argument that he has been the victim of fraud, concealment,

negligence, and perjury by Winter Maintenance, SIS, and SIS’s

attorneys.   He has filed a motion for expedited oral argument

renewing his claims of malfeasance, as well as a motion for

sanctions.   Both motions are DENIED because Hurt’s claims are

irrelevant and conclusional.   Hurt’s “expedited motion” seeking
                          No. 01-40323
                               -3-

to have this court order SIS to extend him medical coverage for

new operations is similarly DENIED.

     JUDGMENT AFFIRMED; MOTIONS DENIED.